 In the Matter of THE OHIO RIVER COMPANY (ILLINOIS RIVER DIVI-SION)andLOCAL No. 6, NATIONALMARINE ENGINEERSBENEFICIALASSOCIATION, C. I. O.Case No. 13-R-3131.-Decided February28, 1946Mr. Morris Creditor,of Cincinnati, Ohio, andMr. J. C. Marting,of Canton, Ohio, for the Company.Mr. H. B. Brannon,of LeMay, Mo., for the MEBA.Mr. Joseph P. Clark,of St. Louis, Mo., for the F. & O.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Local No. 6, National Marine Engi-neers Beneficial Association, C. I. 0., herein called the MEBA, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of The Ohio River Company (IllinoisRiver Division), Cincinnati, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Leon A. Rosell, Trial Examiner.Thehearing was held at Peoria, Illinois, on September 25, 1945.TheCompany, the MEBA, and International Brotherhood of Firemenand Oilers, Maintenance Men and Helpers, Local No. 6, A. F. of L.,herein called the F. & 0., appeared and participated.At the hearing,the F. & O. moved for dismissal of the petition.For reasons setforth in Section III,infra,the motion is denied.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :66 N. L.R. B., No. 4.128 THE OHIO RIVER COMPANY (ILLINOIS RIVER DIVISION)129FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Ohio River Company, a West Virginia corporation, with itsprincipal office in Cincinnati, Ohio, is engaged in the operation ofvessels and barges on the Ohio, Mississippi, and Illinois waterwayriver systems.The Company maintains terminals at Canton andJoliet, Illinois,Huntington,West Virginia, and Cincinnati andAddyston, Ohio. Its operation of vessels on the Illinois River Sys-tem is solely involved in the present proceeding.During 1944, theCompany's vessels and barges handled approximately 4,000,000 tonsof raw materials, consisting principally of coal, steel, alcohol, and oil,valued in excess of $2,500,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONS INVOLVEDNational Marine Engineers Beneficial Association, Local No. 6, isa labor organization, affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.International Brotherhood of Firemen and Oilers, MaintenanceMen and Helpers, Local No. 6, is a labor organization, affiliated withtheAmerican Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 31, 1943, the Company entered into a joint collectivebargaining agreement with the F. & O. and the National Organiza-tion of Masters, Mates & Pilots, hereinafter called the MMP. In thecontract, the Company recognized the F. & O. and the MMP asjoint representatives for the licensed and unlicensed engineers andthe masters, mates, and pilots operating its boats on the IllinoisRiver Division, respectively.'As to duration, termination, and mod-ification, the contract provides as follows :This agreement shall be and remain in full force and effect fora period of two years . . . [June 1, 1943, to May 31, 1945],and for subsequent periods of one year thereafter, unless noticesare sent by either party at least thirty (30) days prior to . . .[May 31, 1945], or to any anniversary thereof, of desire to termi-1There is no question concerning the representation of masters,mates, or pilots inthis proceeding.688572-46-10 130DECISIONSOF NATIONAL LABOR, RELATIONS BOARDnate or modify this agreement. The above to be in effect exceptas to general wage rates, hours and working conditions, whichmay be reopened for making adjustments by either party bygiving thirty (30) days written notice at any time after sixty(60) days from the date of the signing of this contract [August31, 1943].On April 26, 1945, the MMP addressed a letter to the Company,which reads' as follows : 2In accordance with the existing agreement between The OhioRiver Company of Cincinnati, Ohio, and the National Organiza-tion of Masters, Mates and Pilots of America the above-men-tioned organization desires to serve the thirty days written noticeas provided for in the above-mentioned agreement with itsrequest to amend the present agreement.The MEBA filed its petition herein on June 4, 1945, and immediatelythereafter the Board's Regional Director notified the Company ofthe filing of the petition .3At the hearing, the F. & O. contended that the contract was auto-matically renewed on May 31, 1945, for a period of 1 year,' beforethe petitioner's claim was asserted, and that the 30-day notice servedby its corepresentative, the MMP, merely "reopened [the contract]for making adjustments" as to general wage rates, hours and workingconditions without affecting the remaining features of the contractor rendering it ineffectual as a bar to a determination of representa-tives 4The MEBA, in effect, contends that the MMP's notice wasa 30-day notice to "terminate or modify," which forestalled theoperation of the automatic renewal clause, and thus rendered thecontract inoperative as a bar.The Company takes no position inthe matter.In deciding this issue, although we find the text of the letteramb} ;uous, we think its date is highly significant.April 26 was theeminently suitable time for exercise of the power, possessed by eachof the contracting parties, to prevent the automatic renewal of theagreement for another year. Indeed, only 5 days remained in whichUncontradicted evidence reveals that the Company interprets this letter as "openingup" the F. & O.'s, as well as the MMP's, portion of the joint contract for the purposeof amendment.we find no merit in the Company's contention that these facts are insufficient toraisea question concerning representation.SeeMatter of Portland LumberM{lls, 56N. L, R. B. 1336.more than 60 days after the terminal date, the Company, the F. & O , and the MMP"amended" the contract, modifying the wage and vacation provisions thereof. Inas-much as the question is one of objective interpretation of the letter, to determinewhat intent it conveyed at the time it was written, we attach no controlling signifi-cance to this fact. THE OHIO RIVER COMPANY (ILLINOIS RIVER DIVISION) 131that power could be exercised during the current contract term. Incontrast, the power merely to "reopen" the agreement for adjustmentsas to wages, hours, or working conditions, could have been exercisedat any time after October 30, 1943, and was not subject to periodicsuspension.In the circumstances, we construe the letter of April26 as a 30-day notice to "terminate or modify" the contract which,pursuant to the first sentence of the clause quoted above, forestalledoperation of the automatic renewal provision. In addition, we notethat this contract which could be, and was, "reopened" as to wages,hours, and working conditions, might in any event be deemed ineffec-tive as a bar."For these reasons there is no contractual bar to animmediate determination of representatives.A statement of a Board agent, introduced into evidence at thehearing, indicates that MEBA represents a substantial number ofemployees in the unit hereinafter found appropriate.6We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allchief engineers, assistant engineers, and junior engineers, whetherlicensed or unlicensed, employed on board all vessels owned andoperated by the Company in its Illinois River Division, excludingthe port engineer and all other employees of the Company, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.7V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot amongemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.5 SeeMatter of Standard Oil Company of Indsana(South Bend Division),56 N. L. R. B.1101;Matter of Corn Products Refinsng Company,52 N. L.R. B. 1324;Matter of HenryWeis Manufactursng Company, Incorporated,49 N. L.R. B. 511;Matter of DedmanFoundry&Machine Company,50 N. L.R. B. 1019; cf.Matterof GreenBay Drop ForgeCompany,57N. L. It. B. 1417;Matter of Marvel-Schebier Division,BorgWarner Corpora-tton,56 N. L.R. B. 105.The Trial Examiner reported that the MEBA submitted 10 cards, bearing the namesof 6 employees listed on the Company's pay roll of June 30, 1945,which contained thenames of 9 employees in the appropriate unit.The F.& O. relies upon its currentcontract as evidence of its interest.7 SeeMatter of Central Barge Company,64 N. L. It. B. 1059. 132DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Ohio RiverCompany (Illinois River Division), Cincinnati, Ohio, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by Local No. 6,National Marine Engineers Beneficial Association, C. I. 0., or byInternational Brotherhood of Firemen, Oilers, Maintenance Men andHelpers, Local No. 6, A. F. of L., for the purposes of collectivebargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.